Name: Council Regulation (EC) NoÃ 1111/2005 of 24 June 2005 amending Regulation (EEC) NoÃ 1365/75 on the creation of a European Foundation for the Improvement of Living and Working Conditions
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 15.7.2005 EN Official Journal of the European Union L 184/1 COUNCIL REGULATION (EC) No 1111/2005 of 24 June 2005 amending Regulation (EEC) No 1365/75 on the creation of a European Foundation for the Improvement of Living and Working Conditions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Council Regulation (EEC) No 1365/75, of 26 May 1975, on the creation of a European Foundation for the Improvement of Living and Working Conditions (2) includes provisions concerning the organisation of the Foundation, and in particular of its Administrative Board. These provisions have been amended several times following each accession of new Member States, when new members had to be added to the Administrative Board. (2) The external evaluation of the European Foundation for the Improvement of Living and Working Conditions (hereinafter the Foundation) carried out in 2001 underlines the need to adapt the provisions of Regulation (EEC) No 1365/75 in order to maintain the efficiency and effectiveness of the Foundation and its management structures, including a revision of the provisions concerning the Committee of Experts. (3) The European Parliament has called upon the Commission to reconsider the composition and working methods of agencies boards and to put forward appropriate proposals. (4) A joint opinion concerning the future governance and functioning of the Boards of the Foundation, the European Agency for Safety and Health at Work and the European Centre for the Development of Vocational Training has been submitted to the Commission by their respective management or Administrative Boards. (5) The tripartite governance of the Foundation, the European Agency for Safety and Health at Work and the European Centre for the Development of Vocational Training by representatives of national governments, employers organisations and employees organisations is fundamental to the success of those bodies. (6) The participation of the social partners in the governance of those three Community bodies creates a specificity which requires them to function according to common rules. (7) The existence within the tripartite Board of the three groups drawn from government, employers and employees and the designation of a coordinator for the groups of employers and employees have proved to be essential. That arrangement should therefore be formalised and also extended to the government group. (8) The maintenance of the tripartite representation from each Member State ensures that all major stakeholders are involved and that account is taken of the diversity of interests and approaches which characterise social issues. (9) It is necessary to anticipate the practical consequences for the Foundation of the forthcoming enlargement of the Union. The composition and functioning of its Board should be adjusted to take account of the accession of new Member States. (10) The Bureau provided for in the Rules of Procedure of the Board needs to be strengthened in order to ensure continuity in the functioning of the Foundation and efficiency in its decision-making; the composition of the Bureau should continue to reflect the tripartite structure of the Board. (11) According to Article 3 of the Treaty, the Community shall aim to eliminate inequalities and promote equality between men and women in all its activities. Therefore, it is appropriate to make provision for encouraging a balanced representation of men and women in the composition of the Board. (12) The Board should be able to ensure a formal contribution of independent experts for a limited duration in accordance with specific needs in relation to the implementation of the work programme. (13) It is appropriate to treat the staff of the European Foundation for the Improvement of Living and Working Conditions, which has been the only Community Agency with its own Staff Regulations, in the same manner as other servants engaged under contract by the Communities and to entitle them to the same benefits of the reformed Staff Regulations by respecting acquired rights, especially with respect to careers and pension rights. (14) Regulation (EEC) No 1365/75 should therefore be amended accordingly. (15) The Treaty provides for no powers other than those under Article 308 thereof, for the adoption of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1365/75 is amended as follows: 1. in Article 3, paragraph 2 is replaced by the following: 2. The Foundation shall cooperate as closely as possible with specialised institutions, foundations and bodies in the Member States and at international level. In particular, the Foundation shall ensure appropriate cooperation with the European Agency for Safety and Health at Work, without prejudice to its own aims.; 2. Article 5 is replaced by the following: Article 5 The governing and management structure of the Foundation shall comprise: (a) a Governing Board; (b) a Bureau; (c) a Director and Deputy Director.; 3. Article 6 is replaced by the following: Article 6 1. The Governing Board shall consist of: (a) one member representing the Government from each Member State; (b) one member representing the employers organisations from each Member State; (c) one member representing the employees organisations from each Member State; (d) three members representing the Commission. 2. The members referred to in paragraph 1(a), (b) and (c) shall be appointed by the Council on the basis of one member for each Member State and for each of the abovementioned categories. The Council shall at the same time appoint under the same conditions as for the members an alternate to attend meetings of the Governing Board only in the absence of the member. The Commission shall appoint the members and alternates who are to represent it, taking into account a balanced representation of men and women. When submitting the lists of candidates, the Member States, employers organisations and employees organisations shall endeavour to ensure a balanced representation of men and women in the composition of the Governing Board. The list of members of the Governing Board shall be published by the Council in the Official Journal of the European Union and by the Foundation on its Internet site. 3. The term of office of members of the Governing Board shall be three years. It shall be renewable. Upon the expiry of their term of office or in the event of their resignation, members shall remain in office until their appointments are renewed or until they are replaced. 4. The Governing Board shall elect its chair and three vice-chairs, one from each of the three groups referred to in paragraph 7 and one from among the Commission representatives, to serve for a period of one year, which may be renewed. 5. The chair shall convene the Governing Board at least once a year. The chair shall convene additional meetings at the request of at least one-third of the members of the Governing Board. 6. Decisions by the Governing Board shall be taken by an absolute majority of its members. 7. Within the Governing Board, the representatives of governments, employees organisations and employers organisations shall each form a group. Each group shall designate a coordinator who will take part in the meetings of the Governing Board. The coordinators of the employees and employers groups shall be representatives of their respective organisations at European level. Coordinators who are not appointed Board members within the meaning of paragraph 1 shall take part in meetings without the right to vote. 8. The Governing Board shall establish a Bureau of 11 members. The Bureau shall be made up of the chair and the three vice-chairs of the Governing Board, one coordinator per group as referred to in paragraph 7, and one more representative of each group and of the Commission. Each group may designate up to three alternates to attend the meetings of the Bureau, in the absence of the full members. 9. The annual number of meetings of the Bureau shall be decided by the Governing Board. The chair of the Bureau shall convene additional meetings at the request of its members. 10. Decisions by the Bureau shall be taken by consensus. If no consensus can be reached, the Bureau shall refer the matter to the Governing Board for decision. 11. The Governing Board shall be fully and promptly informed on the activities of and the decisions taken by the Bureau.; 4. Article 7 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The Governing Board shall govern the Foundation whose guidelines it shall lay down. On the basis of a draft submitted by the director, the Governing Board shall, in agreement with the Commission, adopt the Foundations annual and four-year rolling programmes.; (b) paragraph 2 is replaced by the following: 2. The Governing Board, having received an opinion from the Commission, shall adopt its rules of procedure, which shall lay down the practical arrangements for its activities. The rules of procedure shall be transmitted for information to the European Parliament and the Council. However, within a period of three months of the rules of procedure being transmitted to it and acting by a simple majority, the Council may modify those rules.; (c) the following paragraph is added: 4. Without prejudice to the responsibilities of the Director set out in Articles 8 and 9, the Bureau shall, as delegated by the Governing Board, monitor the implementation of the decisions of the Governing Board and take all necessary measures for the proper management of the Foundation between the Governing Board meetings. The Governing Board may not delegate to the Bureau the competences referred to in Articles 12 and 15.; 5. Articles 9 and 10 are replaced by the following: Article 9 1. The Director shall be responsible for the management of the Foundation as well as for the implementation of the decisions of and the programmes adopted by the Governing Board and the Bureau. The Director shall be the legal representative of the Foundation. 2. Without prejudice to Article 8(1), the Director shall exercise the powers referred to in Article 17(1). 3. The Director shall prepare the activities of the Governing Board and the Bureau. The director or the deputy director or both shall attend the meetings of the Board and Bureau. 4. The Director shall be accountable to the Governing Board for the running of the Foundation. Article 10 On the basis of a proposal by the Director, the Governing Board may select independent experts and seek their opinions on specific issues in relation to the four-year rolling programme and the annual work programme.; 6. Article 11 is deleted; 7. Article 12 is amended as follows: (a) In Article 12(1) the first and second subparagraphs are replaced by the following: 1. The Director shall draw up an annual work programme before 1 July each year on the basis of the guidelines referred to in Article 7. The annual work programme shall be part of a four-year rolling programme. The projects in the annual work programme shall be accompanied by an estimate of the necessary expenditure. When drawing up the programmes, the director shall take account of the opinions of the Community institutions and the European Economic and Social Committee.; (b) Article 12(2) is replaced by the following: 2. The Director shall forward the programmes to the Governing Board for approval.; 8. Article 17 is replaced by the following: Article 17 1. The staff of the Foundation recruited after 4 August 2005 shall be subject to the Staff Regulations of officials of the European Communities or to the Conditions of Employment of other Servants of the Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (3) (CEOS). Section 2 of Annex XIII of the Staff Regulations shall apply. 2. All employment contracts concluded by the Foundation and its staff members under Regulation (ECSC, EEC, Euratom) No 1860/76 (4) before 4 August 2005 shall be considered to have been concluded under Article 2(a) CEOS. The provisions of Section 1, 3 and 4, with the exception of Article 22(2) of Annex XIII of the Staff Regulations, shall be applicable to these contracts from the same date. Staff members shall have the right to terminate the contract at the same date without having to respect the notice period provided for in Article 45 of Regulation (ECSC, EEC, Euratom) No 1860/76. For the purposes of allowances on termination of a contract and for unemployment benefits, such termination of contract shall be deemed to be the result of an action of the Foundation. 3. The Foundation shall exercise, in respect of the staff, the powers conferred on the appointing authority or the authority authorised to conclude contracts as the case may be. 4. The Governing Board shall, in agreement with the Commission, adopt the appropriate implementing rules. 9. Each time the term Administrative Board or Management Board appears in the articles, it is replaced by Governing Board. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2005. For the Council The President L. LUX (1) Opinion of 28 April 2005 (not yet published in the Official Journal). (2) OJ L 139, 30.5.1975, p. 1. Regulation as last amended by Regulation (EC) No 1649/2003 (OJ L 245, 29.9.2003, p. 25). (3) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 31/2005 (OJ L 8, 12.1.2005, p. 1). (4) Council Regulation (ECSC, EEC, Euratom) No 1860/76 of 29 June 1976, laying down the conditions of Staff of the European Foundation for the Improvement of Living and Working Conditions (OJ L 214, 6.8.1976, p. 24). Regulation as last amended by Regulation (Euratom, ECSC, EEC) No 680/87 (OJ L 72, 14.3.1987, p. 15).;